DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “wherein each grounding element has a base portion and the two clamping portions extended upward from two opposite sides of the base portion, the base portion of each grounding element is soldered to one grounding pad of the circuit board, the two clamping portions include two extending arms extended upward from the two opposite sides of the base portion, the two extending arms are opposite 3Serial Nr.: 17/099,77820180URS ArtUnit: 2831 to each other, upper portions of the two extending arms are arched inwardly and towards each other to form two clamping blocks, respectively, the two clamping blocks face each other, and the two clamping blocks abut against the shielding layer of each cable”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 3-16 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 18, the prior art of record does not anticipate or render obvious the limitations: “wherein each grounding element has a base portion and the two clamping portions extended upward from two opposite sides of the base portion, the base portion of each grounding element is soldered to one grounding pad of the circuit board, the two clamping portions include two extending arms extended upward from 9Serial Nr.: 17/099,7782018OURS ArtUnit: 2831 the two opposite sides of the base portion, the two extending arms are opposite to each other, upper portions of the two extending arms are arched inwardly and towards each other to form two clamping blocks, respectively, the two clamping blocks face each other, and the two clamping blocks abut against the shielding layer of each cable”, when combined with the rest of the limitations of claim 18.  Claim 18 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831